Exhibit 10.1

 

CACHE, INC.

 

2013 STOCK INCENTIVE PLAN

 

ARTICLE 1

 

ESTABLISHMENT AND PURPOSE

 

1.1                               Establishment and Effective Date. 
Cache, Inc., a Florida corporation (the “Corporation”), hereby establishes a
stock incentive plan to be known as the “Cache, Inc. 2013 Stock Incentive Plan”
(the “Plan”).  The plan shall become effective as of June 13, 2013, subject to
the approval of the Corporation’s stockholders at the 2013 Annual Meeting of
Stockholders.  In the event that such stockholder approval is not obtained, any
awards made hereunder shall be cancelled and all rights of employees and
directors with respect to such awards shall thereupon cease.  Upon approval by
the Board of Directors of the Corporation (the “Board”) and the Board’s
Compensation and Plan Administration Committee (the “Committee”), awards may be
made as provided herein.

 

1.2                               Purpose.  The purpose of the Plan is to
encourage and enable key employees and directors (subject to such requirements
as may be prescribed by the Committee) of the Corporation and its subsidiaries
to acquire a proprietary interest in the Corporation through the ownership of
the Corporation’s common stock, par value $.01 per share (“Common Stock”), and
other rights with respect to the Common Stock.  Such ownership will provide such
employees and directors with a more direct stake in the future welfare of the
Corporation and encourage them to remain with the Corporation and its
subsidiaries.  It is also expected that the Plan will encourage qualified
persons to seek and accept employment with the Corporation and its subsidiaries
and to become and remain directors of the Corporation.

 

--------------------------------------------------------------------------------


 

ARTICLE 2

 

AWARDS

 

2.1                               Form of Awards. Awards under the Plan may be
granted in any one or all of the following forms: (i) incentive stock options
(“Incentive Stock Options”) meeting the requirements of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”); (ii) non-qualified stock
options (“Non-qualified Stock Options”) (unless otherwise indicated, references
in the Plan to “Options” shall include both Incentive Stock Options and
Non-qualified Stock Options); (iii) stock appreciation rights (“Stock
Appreciation Rights”), as described in Article 6 hereof, which may be awarded
either in tandem with Options (“Tandem Stock Appreciation Rights”) or on a
stand-alone basis (“Nontandem Stock Appreciation Rights”); (iv) shares of Common
Stock which are restricted as provided in Article 9 hereof (“Restricted
Shares”); (v) units representing shares of Common Stock, as described in
Article 10 hereof (“Performance Shares”); (vi) units which do not represent
shares of Common Stock but which may be paid in the form of Common Stock, as
described in Article 11 hereof (“Performance Units”); and (vii) shares of Common
Stock that are not subject to any conditions to vesting (“Unrestricted Shares”).

 

2.2                               Maximum Shares Available.  The maximum
aggregate number of shares of Common Stock available to be awarded under the
Plan is 1,065,693 (subject to adjustment pursuant to Article 14 hereof), which
represents the sum of 1,000,000 shares of Common Stock plus 65,693 shares of
Common Stock otherwise available to be awarded under the Corporation’s 2008
Stock Option and Performance Incentive Plan as of the effective date of the
Plan.  Shares of Common Stock issued pursuant to the Plan may be either
authorized but unissued shares or issued shares reacquired by the Corporation. 
In the event that prior to the end of the period

 

--------------------------------------------------------------------------------


 

during which Options may be granted under the Plan, any Options or any Nontandem
Stock Appreciation Rights under the Plan expires unexercised or is terminated,
surrendered or cancelled (other than in connection with the exercise of Stock
Appreciation Rights) without being exercised in whole or in part for any reason,
or any Restricted Shares, Performance Shares or Performance Units are forfeited,
or if such awards are settled in cash in lieu of shares of Common Stock, then
such shares or units shall be available for subsequent awards under the Plan,
upon such terms as the Committee may determine.

 

ARTICLE 3

 

ADMINISTRATION

 

3.1                               Committee.  Awards shall be determined, and
the Plan shall be administered by the Committee as appointed from time to time
by the Board, which Committee shall consist solely of at least two individuals
who are each “non-employee directors” within the meaning of Rule 16b-3 of the
Securities Exchange Act of 1934, as amended (the “Act”), and “outside directors”
within the meaning of Section 162(m) of the Code (or regulations promulgated
thereunder).

 

3.2                               Powers of the Committee.  Subject to the
express provisions of the Plan, the Committee shall have the power and authority
(i) to grant Options and to determine the purchase price of the Common Stock
covered by each Option, the term of each Option, the number of shares of Common
Stock to be covered by each Option and any performance objectives or vesting
standards applicable to each Option; (ii) to designate Options as Incentive
Stock Options or Non-qualified Stock Options and to determine which Options, if
any, shall be accompanied by Tandem Stock Appreciation Rights, (iii) to grant
Tandem Stock Appreciation Rights and Nontandem Stock Appreciation Rights and to
determine the terms and conditions of

 

--------------------------------------------------------------------------------


 

such rights; (iv) to grant Restricted Shares and to determine the terms of the
restricted period and other conditions and restrictions applicable to such
shares; (v) to grant Performance Shares and Performance Units and to determine
the performance objectives, performance periods and other conditions applicable
to such shares or units; (vi) to grant Unrestricted Shares; and (vii) to
determine the employees and directors to whom, and the time or times at which,
Options, Stock Appreciation Rights, Restricted Shares, Performance Shares,
Performance Units and Unrestricted Shares shall be granted.

 

3.3                               Delegation.  The Committee may delegate to one
or more of its members or to any other person or persons such ministerial duties
as it may deem advisable; provided, however, that the Committee may not delegate
any of its responsibilities hereunder if such delegation would cause the Plan to
fail to comply with Section 16 of the Act or any awards to fail to satisfy the
performance-based exception under Section 162(m) of the Code.  The Committee may
also employ attorneys, consultants, accountants, or other professional advisors
and shall be entitled to rely upon the advice, opinions or valuations of any
such advisors.

 

3.4                               Interpretations.  The Committee shall have the
sole discretionary authority to interpret the terms of the Plan, to adopt and
revise rules, regulations and policies to administer the Plan and to make any
other factual determinations which it believes to be necessary and advisable for
the administration of the Plan.  All actions taken and interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Corporation, all employees and directors who have received awards under
the Plan and all other interested persons.

 

3.5                               Liability; Indemnification.  No member of the
Committee, nor any person to whom ministerial duties have been delegated, shall
be personally liable for any action,

 

--------------------------------------------------------------------------------


 

interpretation or determination made with respect to the Plan or awards made
thereunder, and each member of the Committee shall be fully indemnified and
protected by the Corporation with respect to any liability he or she may incur
with respect to any such action, interpretation, or determination, to the extent
permitted by applicable law and to the extent provided in the Corporation’s
Articles of Incorporation and Bylaws, as amended from time to time, or under any
agreement between any such member and the Corporation.

 

ARTICLE 4

 

ELIGIBILITY

 

Awards may be made to all employees and directors of the Corporation or any of
its subsidiaries (subject to such requirements as may be prescribed by the
Committee).  In determining the key employees and directors to whom awards shall
be granted and the number to be covered by each award, the Committee shall take
into account the nature of the services rendered by such employees and
directors, their present and potential contributions to the success of the
Corporation and its Subsidiaries and such other factors as the Committee in its
sole discretion shall deem relevant.

 

As used herein, the term “Subsidiary” shall mean any present or future
corporation, partnership or joint venture in which the Corporation owns,
directly or indirectly, 40% or more of the economic interests.  Notwithstanding
the foregoing, only employees of the Corporation and any present or future
corporation which is or may be a “subsidiary corporation” of the Corporation (as
such term is defined in Section 424 (f) of the Code) shall be eligible to
receive Incentive Stock Options.

 

--------------------------------------------------------------------------------


 

ARTICLE 5

 

STOCK OPTIONS

 

5.1                               Grant of Options.  Options may be granted
under the plan for the purchase of shares of Common Stock.  Options shall be
granted in such form and upon such terms and conditions, including the
satisfaction of corporate or individual performance objectives and other vesting
standards, as the Committee shall from time to time determine.

 

5.2                               Designation as Non-qualified Stock Option or
Incentive Stock Option.  In connection with any grants of Options, the Committee
shall designate in the written agreement required pursuant to Article 16 hereof
whether the Options granted shall be Incentive Stock Options or Non-qualified
Stock Options, or in the case both are granted, the number of shares of each.

 

5.3                               Option price.  The purchase price per share
under each Option shall be specified by the Committee, but in no event shall it
be less than the greater of 100% of the Market Price on the date the Option is
granted or the par value of the Common Stock ($.01).  In the case of an
Incentive Stock Option granted to an employee owning (actually or constructively
under Section 424(d) of the Code), more than 10% of the total combined voting
power of all classes of stock of the Corporation or of a subsidiary (a “10%
Stockholder”), the purchase price per share shall not be less than 110% of the
Market Price of the Common Stock on the date of grant.

 

The Market Price of the Common Stock on any day shall be determined as follows:
(i) if the Common Stock is listed on a national securities exchange, the Market
Price on any day shall be the closing price reported on the consolidated trading
listing for such day; or (ii) if the Common Stock is not listed on a national
stock exchange, the Market Price on any day

 

--------------------------------------------------------------------------------


 

shall be the average of the high bid and low asked prices reported by the
National Quotation Bureau, Inc. for such day.  In no event shall the Market
Price of a share of Common Stock subject to an Incentive Stock Option be less
than the fair market value as determined for purposes of Section 422(b)(4) of
the Code.

 

The Option price so determined shall also be applicable in connection with the
exercise of Tandem Stock Appreciation Rights granted with respect to such
Option.

 

5.4                               Limitation on Amount of Incentive Stock
Options.  In the case of Incentive Stock Options, the aggregate Market Price
(determined at the time the Incentive Stock Option is granted) of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by any optionee during any calendar year (under all plans of the
Corporation and any Subsidiary) shall not exceed $100,000.  Solely for purposes
of determining whether shares are available for the grant of Incentive Stock
Options under the Plan, the maximum aggregate number of shares that may be
issued pursuant to Incentive Stock Options granted under the Plan shall be
1,000,000 shares of Common Stock, subject to adjustment provided in Article 14.

 

5.5                               Limitation on Time of Grant.  No grant of an
Incentive Stock Option shall be made under the Plan more than ten (10) years
after the date the Plan is approved by stockholders of the Corporation.

 

5.6                               Exercise and Payment.  Options may be
exercised in whole or in part.  Common Stock purchased upon the exercise of
Options shall be paid for at the time of purchase.  Such payments shall be made
in cash or, in the discretion of the Committee, (i) through the delivery of
shares of Common Stock already owned by the optionee, (ii) having the
Corporation withhold from shares of Common Stock otherwise deliverable to the
optionee, or (iii) a

 

--------------------------------------------------------------------------------


 

combination of any of the foregoing, in accordance with procedures to be
established by the Committee.  Any shares so delivered shall be valued at their
Market Price on the date of exercise.  Upon receipt of notice of exercise and
payment in accordance with procedures to be established by the Committee, the
Corporation or its agent shall deliver to the person exercising the Option (or
his or her designee) a certificate for such shares.

 

5.7                               Term.  The term of each Option granted
hereunder shall be determined by the Committee; provided, however, that,
notwithstanding any other provision of the Plan, in no event shall an Incentive
Stock Option be exercisable after ten (10) years from the date it is granted, or
in the case of an Incentive Stock Option granted to a 10% Stockholder, five
(5) years from the date it is granted.

 

5.8                               Rights as a Stockholder.  A recipient of
Options shall have no rights as a stockholder with respect to any shares
issuable or transferable upon exercise thereof until the date a stock
certificate is issued to such recipient representing such shares.  Except as
otherwise expressly provided in the Plan, no adjustment shall be made for cash
dividends or other rights for which the record date is prior to the date such
stock certificate is issued.

 

5.9                               General Restrictions.  Each Option granted
under the Plan shall be subject to the requirement that, if at any time the
Board shall determine in its discretion that the listing, registration or
qualification of the shares issuable or transferable upon the exercise thereof
upon any securities exchange or under any state of federal law, or the consent
or approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of such Option or the issue,
transfer, or purchase of shares thereunder, such Option may not be exercised in
whole or in part unless such listing, registration, qualification, consent,

 

--------------------------------------------------------------------------------


 

or approval shall have been effected or obtained free of any conditions not
acceptable to the Board.

 

The Board or the Committee may, in connection with the granting of any Option,
require the individual to whom the Option is to be granted to enter into an
agreement with the Corporation stating that as a condition precedent to each
exercise of the Option, in whole or in part, such individual shall if then
required by the Corporation represent to the Corporation in writing that such
exercise is for investment only and not with a view to distribution, and also
setting forth such other terms and conditions as the Board or the Committee may
prescribe.

 

5.10                        Cancellation of Stock Appreciation Rights.  Upon
exercise of all or a portion of an Option, the related Tandem Stock Appreciation
Rights, if any, shall be cancelled with respect to an equal number of shares of
Common Stock.

 

ARTICLE 6

 

STOCK APPRECIATION RIGHTS

 

6.1                               Grants of Stock Appreciation Rights.  Tandem
Stock Appreciation Rights may be awarded by the Committee in connection with any
Option granted under the Plan, either at the time the Option is granted or
thereafter at any time prior to the exercise, termination or expiration of the
Option.  Nontandem Stock Appreciation Rights may also be granted by the
Committee at any time.  At the time of the grant of Nontandem Stock Appreciation
Rights, the Committee shall specify the number of shares of Common Stock covered
by such right and the base price of shares of Common Stock to be used in
connection with the calculation described in Section 6.4 below.  The base price
of any Nontandem Stock Appreciation Rights shall not be less than 100% of the
Market Price of a share of Common Stock on the date of grant.  Stock

 

--------------------------------------------------------------------------------


 

Appreciation Rights shall be subject to such terms and conditions not
inconsistent with the other provisions of the Plan as the Committee shall
determine.

 

6.2                               Limitations on Exercise.  Tandem Stock
Appreciation Rights shall be exercisable only to the extent that the related
Option is exercisable and shall be exercisable only for such period as the
Committee may determine (which period may expire prior to the expiration date of
the related Option).  Upon the exercise of all or a portion of Tandem Stock
Appreciation Rights, the related Option shall be cancelled with respect to an
equal number of shares of Common Stock.  Shares of Common Stock subject to
Options, or portions thereof, surrendered upon the exercise of Tandem Stock
Appreciation Rights shall not be available for subsequent awards under the
Plan.  Nontandem Stock Appreciation Rights shall be exercisable during such
period as the Committee shall determine.

 

6.3                               Surrender or Exchange of Tandem Stock
Appreciation Rights.  Tandem Stock Appreciation Rights shall entitle the
recipient to surrender to the Corporation unexercised the related Option, or any
portion thereof, and to receive from the Corporation in exchange therefor that
number of shares of Common Stock having an aggregate Market Price equal to
(A) the excess of (i) the Market Price of one (1) share of Common Stock as of
the date the Tandem Stock Appreciation Rights are exercised over (ii) the option
price per share specified in such Option, multiplied by (B) the number of shares
of Common Stock subject to the Option, or portion thereof, which is
surrendered.  Cash shall be delivered in lieu of any fractional shares.

 

6.4                               Exercise of Nontandem Stock Appreciation
Rights.  The exercise of Nontandem Stock Appreciation Rights shall entitle the
recipient to receive from the Corporation that number of shares of Common Stock
having an aggregate Market Price equal to (A) the excess of (i) the Market Price
of one (1) share of Common Stock as of the date on which the

 

--------------------------------------------------------------------------------


 

Nontandem Stock Appreciation Rights are exercised over (ii) the base price of
the shares covered by the Nontandem Stock Appreciation Rights, multiplied by (B)
the number of shares of Common Stock covered by the Nontandem Stock Appreciation
Rights, or the portion thereof being exercised.  Cash shall be delivered in lieu
of any fractional shares.

 

6.5                               Settlement of Stock Appreciation Rights.  As
soon as is reasonably practicable after the exercise of any Stock Appreciation
Rights, the Corporation shall (i) issue, in the name of the recipient, stock
certificates representing the total number of full shares of Common Stock to
which the recipient is entitled pursuant to Section 6.3 or 6.4 hereof and cash
in an amount equal to the Market Price, as of the date of exercise, of any
resulting fractional shares, and (ii) if the Committee causes the Corporation to
elect to settle all or part of its obligations arising out of the exercise of
the Stock Appreciation Rights in cash pursuant to Section 6.6 hereof, deliver to
the recipient an amount in cash equal to the Market Price, as of the date of
exercise, of the shares of Common Stock it would otherwise be obligated to
deliver.

 

6.6                               Cash Settlement.  The Committee, in its
discretion, may cause the Corporation to settle all or any part of its
obligation arising out of the exercise of Stock Appreciation Rights by the
payment of cash in lieu of all or part of the shares of Common Stock it would
otherwise be obligated to deliver in an amount equal to the Market Price of such
shares on the date of exercise.

 

ARTICLE 7

 

NONTRANSFERABILITY OF OPTIONS AND STOCK APPRECIATION RIGHTS

 

No Option or Stock Appreciation Rights may be transferred, assigned, pledged or
hypothecated (whether by operation of law or otherwise), except as provided by
will or the applicable laws of descent and distribution, and no Option or Stock
Appreciation Rights shall be

 

--------------------------------------------------------------------------------


 

subject to execution, attachment, or similar process.  Any attempted assignment,
transfer, pledge, hypothecation or other disposition of an Option or Stock
Appreciation Rights not specifically permitted herein shall be null and void and
without effect.  An Option or Stock Appreciation Rights may be exercised by the
recipient only during his or her lifetime, or following his or her death
pursuant to Section 8.3 hereof.

 

Notwithstanding anything to the contrary in the preceding paragraph, the
Committee may, in its sole discretion, cause the written agreement relating to
any Non-qualified Stock Options or Stock Appreciation Rights granted hereunder
to provide that the recipient of such Non-qualified Stock Options or Stock
Appreciation Rights may transfer any of such Non-qualified Stock Options or
Stock Appreciation Rights other than by will or the laws of descent and
distribution in any manner authorized under applicable law; provided, however,
that in no event may the Committee permit any transfers which would cause this
Plan to fail to satisfy the applicable requirements of Rule 16b-3 under the Act,
or would cause any recipient of awards hereunder to fail to be entitled to the
benefits Rule 16b-3 or other exemptive rules under Section 16 of the Act or be
subject to liability thereunder.

 

ARTICLE 8

 

EFFECT OF TERMINATION OF EMPLOYMENT OR BOARD SERVICE, DISABILITY, DEATH OR
CHANGE IN CONTROL

 

8.1                               General Rule.  In the event the employment or
service on the Board of a recipient terminates for any reason (other than death
or Disability), the Options or Stock Appreciation Rights granted to such
recipient and which are exercisable as of the date of termination of employment
may be so exercised within three (3) months after termination of employment or
service on the Board, or such longer period as the Committee may determine,

 

--------------------------------------------------------------------------------


 

and shall then terminate; provided, however, that in no event may such Options
or Stock Appreciation Rights be exercised after their expiration date as
established in accordance with the provisions of this Plan.  Unless otherwise
provided in a written agreement pursuant to Article 16, all Options and Stock
Appreciation Rights which are not exercisable as of the date of the recipient’s
termination of employment or service on the Board shall terminate as of such
date.

 

Options and Stock Appreciation Rights shall not be affected by any change of
employment or service on the Board so long as the recipient continues to be (i)
employed by either the Corporation or a subsidiary or (ii) a member of the
Board.  The Committee may, in its sole discretion, cause any Option or Stock
Appreciation Rights to be forfeited upon an employee’s termination of employment
or service on the Board if the employee or director was terminated or removed
from the Board for one (or more) of the following reasons (or such other reason
or reasons set forth in a written agreement pursuant to Article 16):  (i) the
employee’s or director’s conviction, or plea of guilty or nolo contendere to the
commission of a felony, (ii) the employee’s or director’s commission of any
fraud, misappropriation or misconduct which causes demonstrable injury to the
Corporation or a subsidiary, (iii) an act of dishonesty by the employee or
director resulting or intended to result, directly or indirectly, in gain or
personal enrichment at the expense of the Corporation or a subsidiary, or (iv)
any breach of the employee’s or director’s fiduciary duties to the Corporation
as an employee or officer or director, as applicable.  It shall be within the
sole discretion of the Committee to determine whether the employee’s or
director’s termination was for one of the foregoing reasons, and the decision of
the committee shall be final and conclusive.

 

8.2                               Disability.  Except as expressly provided
otherwise in the written agreement relating to any Option or Stock Appreciation
Rights granted under the Plan, in the

 

--------------------------------------------------------------------------------


 

event of the Disability of a recipient of Options or Stock Appreciation Rights,
the Options or Stock Appreciation Rights which are held by such recipient on the
date of such Disability, whether or not otherwise exercisable on such date,
shall be exercisable at any time until the expiration date of the Options or
Stock Appreciation Rights; provided, however, that any Incentive Stock Option of
such recipient shall no longer be treated as an Incentive Stock Option unless
exercised within three (3) months of the date of such Disability (or within one
(1) year in the case of an employee who is “disabled” within the meaning of
Section 22(e)(3) of the Code).

 

“Disability” shall mean any termination of employment or service on the Board
with the Corporation or a subsidiary because of a long-term or total disability,
as determined by the Committee in its sole discretion.

 

8.3                               Death.  Except as expressly provided otherwise
in the written agreement relating to any Option or Stock Appreciation Rights
granted under the Plan, in the event of the death of a recipient of Options or
Stock Appreciation Rights while an employee or director of the Corporation or
any subsidiary, Options or Stock Appreciation Rights which are held by such
employee or director at the date of death, whether or not otherwise exercisable
on the date of death, shall be exercisable by the beneficiary designated by the
employee or director for such purpose (the “Designated Beneficiary”) or if no
Designated Beneficiary shall be appointed or if the Designated Beneficiary shall
predecease the employee or director, by the employee’s or director’s personal
representatives, heirs, or legatees at any time within three (3) years from the
date of death (subject to limitation in Section 5.7 hereof), at which time such
Options or Stock Appreciation Rights shall terminate.

 

In the event of the death of a recipient of Options or Stock Appreciation Rights
following a termination of employment or service on the Board due to Disability,
if such death

 

--------------------------------------------------------------------------------


 

occurs before the Options or Stock Appreciation Rights are exercised, the
Options or Stock Appreciation Rights which are held by such recipient on the
date of termination of employment or service on the Board, whether or not
exercisable on such date, shall be exercisable by such recipient’s Designated
Beneficiary, or if no Designated Beneficiary shall be appointed or if the
Designated Beneficiary shall predecease such recipient, by such recipient’s
personal representatives, heirs or legatees to the same extent such Options or
Stock Appreciation Rights were exercisable by the recipient following such
termination of employment or service on the Board.

 

8.4                               Change in Control.  If so determined by the
Committee at the time of grant or thereafter, any Options or Stock Appreciation
Rights may provide that they shall become immediately exercisable with respect
to all of the shares subject to such Options or Stock Appreciation Rights: (a)
immediately prior to (and in such manner as to enable the shares acquired on
exercise to participate, in the same manner as other outstanding shares, in) the
sale of the Corporation substantially as an entirety (whether by sale of stock,
sale of assets, merger, consolidation, or otherwise), (b) immediately prior to
the expiration of (and in such manner as to enable the shares acquired on
exercise to participate, in the same manner as other outstanding shares, in) any
tender offer or exchange offer for shares of Common Stock of the Corporation in
which all holders of Common Stock are entitled to participate and (c)
immediately after the first date on which a majority of the directors elected by
shareholders to the Board are persons who were not nominated by management in
the most recent proxy statement of the Corporation (each, a “Change in
Control”).  Each Option or Stock Appreciation Right containing the foregoing
provision shall also contain appropriate provisions for notice by the
Corporation so as to permit the recipient to obtain the benefit of the foregoing
provision.

 

--------------------------------------------------------------------------------


 

ARTICLE 9

 

RESTRICTED SHARES

 

9.1                               Grant of Restricted Shares.  The Committee may
from time to time cause the Corporation to grant Restricted Shares under the
Plan to employees and directors, subject to such restrictions, conditions and
other terms as the Committee may determine.

 

9.2                               Restrictions.  At the time a grant of
Restricted Shares is made, the Committee shall establish a period of time (the
“Restricted Period”) applicable to such Restricted Shares.  Each grant of
Restricted Shares may be subject to a different Restricted Period.  The
Committee may, in its sole discretion, at the time a grant is made, prescribe
restrictions in addition to or other than the expiration of the Restricted
Period, including the satisfaction of corporate or individual performance
objectives, which shall be applicable to all or any portion of the Restricted
Shares.  The Committee may also, in its sole discretion, shorten or terminate
the Restricted Period or waive any other restrictions applicable to all or a
portion of such Restricted Shares.  None of the Restricted Shares may be sold,
transferred, assigned, pledged or otherwise encumbered or disposed during the
Restricted Period or prior to the satisfaction of any other restrictions
prescribed by the Committee with respect to such Restricted Shares.

 

9.3                               Restricted Stock Certificates.  The
Corporation shall issue, in the name of each employee and director to whom
Restricted Shares have been granted, stock certificates representing the total
number of Restricted Shares granted to each employee and director, as soon as
reasonably practicable after the grant.  The Corporation, at the direction of
the Committee, shall hold such certificates, properly endorsed for transfer, for
the employee’s or director’s benefit until such time as the Restricted Shares
are forfeited to the Corporation, or the restrictions lapse.

 

--------------------------------------------------------------------------------


 

9.4                               Rights of Holders of Restricted Shares. 
Holders of Restricted Shares shall have the right to vote such shares; however,
holders of Restricted Shares shall not have the right to receive any dividends
of cash or property with respect to such shares; provided, that the holders of
Restricted Shares shall be entitled to receive any rights distributed to all
holders of Common Stock pursuant to a rights offering by the Corporation
(“Rights Offering”) and any shares distributed in connection with a stock split
or stock distribution to all holders of Common Stock.  All distributions, if
any, received by an employee or director with respect to Restricted Shares as a
result of any stock split, stock distribution, a combination of shares, or other
similar transaction shall be subject to the restrictions of this Article 9;
provided, that, any distribution of rights in connection with a Rights Offering
and any underlying shares issued upon the exercise of such rights shall not be
subject to the restrictions of this Section 9.4.

 

9.5                               Forfeiture.  Unless otherwise provided in a
written agreement pursuant to Article 16, any Restricted Shares granted to an
employee or director pursuant to the Plan shall be forfeited if the employee
terminates employment or the director terminates service on the Board with the
Corporation or its subsidiaries prior to the expiration of the Restricted Period
and the satisfaction of any other conditions applicable to such Restricted
Shares.  Upon such forfeiture, the Restricted Shares that are forfeited shall be
retained in the treasury of the Corporation and available for subsequent awards
under the Plan, unless the Committee directs that such Restricted Shares be
cancelled upon forfeiture.  If the employee’s employment or service on the Board
terminates as a result of his or her Disability or death, Restricted Shares of
such employee or director shall be forfeited, unless the Committee, in its sole
discretion, shall determine otherwise.

 

--------------------------------------------------------------------------------


 

9.6                               Delivery of Restricted Shares.  Upon the
expiration or termination of the Restricted Period and the satisfaction of any
other conditions prescribed by the Committee, the restrictions applicable to the
Restricted Shares shall lapse and a stock certificate for the number of
Restricted Shares with respect to which the restrictions have lapsed shall be
delivered, free of all such restrictions, to the recipient or the recipient’s
beneficiary or estate, as the case may be.

 

ARTICLE 10

 

PERFORMANCE SHARES

 

10.1                        Award of Performance Shares.  For each Performance
Period (as defined in Section 10.2), Performance Shares may be granted under the
Plan to such employees or directors of the Corporation and its subsidiaries as
the Committee shall determine in its sole discretion.  Each Performance Share
shall be deemed to be equivalent to one (1) share of Common Stock.  Performance
Shares granted to an employee or director shall be credited to an account (a
“Performance Share Account”) established and maintained for such employee or
director.

 

10.2                        Performance Period.  “Performance Period” shall mean
such period of time determined by the Committee in its sole discretion. 
Different Performance Periods may be established for different employees or
directors receiving Performance Shares.  Performance Periods may run
consecutively or concurrently.

 

10.3                        Right to Payments of Performance Shares.  With
respect to each award of Performance Shares under the Plan, the Committee shall
specify performance objectives (the “Performance Objectives”) which must be
satisfied in order for the recipient to vest in the Performance Shares which
have been awarded to him or her for the Performance Period.  If the Performance
Objectives established for a recipient for the Performance Period are partially
but

 

--------------------------------------------------------------------------------


 

not fully met, the Committee may, nonetheless, in its sole discretion, determine
that all or a portion of the Performance Shares have vested.  If the Performance
Objectives for a Performance Period are exceeded, the Committee may, in its sole
discretion, grant additional, fully vested Performance Shares to the recipient. 
The Committee may, in its sole discretion, adjust the Performance Objectives of
any Performance Shares to reflect extraordinary events, such as stock splits,
recapitalizations, mergers, combinations, divestitures, spin-offs and the like. 
The Committee may also determine, in its sole discretion, that Performance
Shares awarded to a recipient shall become partially or fully vested upon the
employee’s Disability or death, or upon the occurrence of a Change in Control,
or upon the termination of the employee’s employment or the director’s service
prior to the end of the Performance Period.

 

10.4                        Payment for Performance Shares.  As soon as
practicable following the end of a Performance Period, the Committee shall
determine whether the Performance Objectives for the Performance Period have
been achieved (or partially achieved to the extent necessary to permit partial
vesting at the discretion of the Committee pursuant to Section 10.3).  If the
Performance Objectives for the Performance Period have been exceeded, the
Committee shall determine whether additional Performance Shares shall be granted
to the employee or director pursuant to Section 10.3.  As soon as reasonably
practicable after such determinations, or at such later date as the Committee
determine at the time of grant, the Corporation shall pay to the recipient an
amount with respect to each vested Performance Share equal to the Market Price
of a share of Common Stock on such payment date or, if the Committee shall so
specify at the time of grant, an amount equal to (i) the Market Price of a share
of Common Stock on the payment date less (ii) the Market Price of a share of
Common Stock on the date of grant of the Performance Share.  Payment shall be
made entirely in cash, entirely in Common Stock

 

--------------------------------------------------------------------------------


 

(including Restricted Shares) or in such combination of cash and Common Stock as
the Committee shall determine in its sole discretion.

 

10.5                        Voting and Dividend Rights.  Except as provided in
Article 14 hereof, no recipient shall be entitled to any voting rights, to
receive any cash dividends or other distributions, or to have his or her
Performance Share Account credited or increased as a result of any cash
dividends or other distribution with respect to Common Stock.  Notwithstanding
the foregoing, within sixty (60) days from the date of payment of a cash
dividend by the Corporation on its shares of Common Stock, the Committee, in its
sole discretion, may credit a recipient’s Performance Share Account with
additional Performance Shares having an aggregate Market Price equal to the cash
dividend per share paid on the Common Stock multiplied by the number of
Performance Shares credited to his or her account at the time the cash dividend
was declared.

 

10.6                        Transferability.  None of the Performance Shares may
be sold, transferred, assigned, pledged or otherwise encumbered or disposed at
any time.

 

ARTICLE 11

 

PERFORMANCE UNITS

 

11.1                        Award of Performance Units.  For each Performance
Period (as defined in Section 10.2), Performance Units may be granted under the
Plan to such employees or directors of the Corporation and its subsidiaries as
the Committee shall determine in its sole discretion.  The award agreement
covering such Performance Units shall specify a value for each Performance Unit
or shall set forth a formula for determining the value of each Performance Unit
at the time of payment (the “Ending Value”).  If necessary to make the
calculation of the amount to be paid to the employee pursuant to Section 11.3,
the Committee shall also state in the award agreement the initial value of each
Performance Unit (the “Initial Value”).  Performance Units

 

--------------------------------------------------------------------------------


 

granted to an employee or director shall be credited to an account (a
“Performance Unit Account”) established and maintained for such employee or
director.

 

11.2        Right to Payment of Performance Units.  With respect to each award
of Performance Units under the Plan, the Committee shall specify Performance
Objectives which must be satisfied in order for the recipient to vest in the
Performance Units which have been awarded to him or her for the Performance
Period.  If the Performance Objectives established for a recipient for the
Performance Period are partially but not fully met, the Committee may,
nonetheless, in its sole discretion, determine that all or a portion of the
Performance Units have vested.  If the Performance Objectives for a Performance
Period are exceeded, the Committee may, in its sole discretion, grant
additional, fully vested Performance Units to the recipient.  The Committee may,
in its sole discretion, adjust the Performance Objectives or the Initial Value
or Ending Value of any Performance Units to reflect extraordinary events, such
as stock splits, recapitalizations, mergers, combinations, divestitures,
spin-offs and the like.  The Committee may also determine, in its sole
discretion, that Performance Units awarded to a recipient shall become partially
or fully vested upon the employee’s termination of employment or the director’s
termination of service due to Disability, death or otherwise, or upon the
occurrence of a Change in Control.

 

11.3        Payment for Performance Units.  As soon as practicable following the
end of a Performance Period, the Committee shall determine whether the
Performance Objectives for the Performance Period have been achieved  (or
partially achieved to the extent necessary to permit partial vesting at the
discretion of the Committee pursuant to Section 11.2).  If the Performance
Objectives for the Performance Period have been exceeded, the Committee shall
determine whether additional Performance Units shall be granted to the recipient
pursuant to

 

--------------------------------------------------------------------------------


 

Section 11.2.  As soon as reasonably practicable after such determinations, or
at such later date as the Committee shall determine at the time of  the grant,
the Corporation shall pay to the recipient an amount with respect to each vested
Performance Unit equal to the Ending Value of the Performance Unit or, if the
Committee shall so specify at the time of grant, an amount equal to (i) the
Ending Value of the Performance Unit less (ii) the Initial Value of the
Performance Unit.  Payment shall be made entirely in cash, entirely in Common
Stock (including Restricted Shares) or in such combination of cash and Common
Stock as the Committee shall determine in its sole discretion.

 

11.4        Transferability.  None of the Performance Units may be sold,
transferred, assigned, pledged or otherwise encumbered or disposed at any time.

 

ARTICLE 12

 

UNRESTRICTED SHARES

 

12.1        Award of Unrestricted Shares.  The Committee may cause the
Corporation to grant Unrestricted Shares to employees or directors at such time
or times, in such amounts and for such reasons as the Committee, in its sole
discretion, shall determine.  No payment shall be required for Unrestricted
Shares.

 

12.2        Delivery of Unrestricted Shares.  The Corporation shall issue, in
the name of each employee or director to whom Unrestricted Shares have been
granted, stock certificates representing the total number of Unrestricted Shares
granted to the employee or director, and shall deliver such certificates to the
employee or director as soon as reasonably practicable after the date of grant
or on such later date as the Committee shall determine at the time of grant.

 

--------------------------------------------------------------------------------


 

ARTICLE 13

 

CODE SECTION 162(m) PROVISIONS

 

13.1        Covered Employees.  Notwithstanding any other provision of the Plan,
if the Committee determines at the time Restricted Shares, Performance Shares or
Performance Units are granted to a Participant who is, or is likely to be, as of
the end of the tax year in which the Corporation would claim a tax deduction in
connection with such Award, a Covered Employee, within the meaning of
Section 162(m) of the Code, then the Committee may provide that this Article 13
is applicable to such Award.

 

13.2        Performance Criteria.  If the Committee determines that Restricted
Shares, Performance Shares or Performance Units are intended to be subject to
this Article 13, the lapsing of restrictions thereon and the distribution of
cash, Shares or other property pursuant thereto, as applicable, shall be subject
to the achievement of one or more objective performance goals established by the
Committee, which shall be based on the attainment of specified levels of one or
any combination of the following: net sales; days sales outstanding; revenue;
revenue growth or product revenue growth; operating income (before or after
taxes); pre- or after-tax income (before or after allocation of corporate
overhead and bonus); earnings per share; net income (before or after taxes);
return on equity; total shareholder return; return on assets or net assets;
appreciation in and/or maintenance of the price of the Shares or any other
publicly-traded securities of the Corporation; gross profits; earnings
(including earnings before taxes, earnings before interest and taxes or earnings
before interest, taxes, depreciation and amortization); economic value-added
models or equivalent metrics; comparisons with various stock market indices;
reductions in costs; cash flow or cash flow per share (before or after
dividends); return on capital (including return on total capital or return on
invested capital); cash flow return on

 

--------------------------------------------------------------------------------


 

investment; improvement in or attainment of expense levels or working capital
levels; operating margins, gross margins or cash margin; year-end cash; debt
reductions; stockholder equity; market share; regulatory achievements; and
implementation, completion or attainment of measurable objectives with respect
to products or projects, acquisitions and divestitures and recruiting and
maintaining personnel.  Such performance goals also may be based solely by
reference to the Corporation’s performance or the performance of a subsidiary,
division, business segment or business unit of the Corporation, or based upon
the relative performance of other companies or upon comparisons of any of the
indicators of performance relative to other companies.  The Committee may also
exclude charges related to an event or occurrence which the Committee determines
should appropriately be excluded, including (a) restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges,
(b) an event either not directly related to the operations of the Corporation or
not within the reasonable control of the Corporation’s management, or (c) the
cumulative effects of tax or accounting changes in accordance with U.S.
generally accepted accounting principles.  Such performance goals shall be set
by the Committee within the time period prescribed by, and shall otherwise
comply with the requirements of, Section 162(m) of the Code, and the regulations
thereunder.

 

13.3        Adjustments.  Notwithstanding any provision of the Plan, with
respect to any Restricted Shares, Performance Shares or Performance Units that
are subject to this Article 13, the Committee may adjust downwards, but not
upwards, the amount payable pursuant to such Award, and the Committee may not
waive the achievement of the applicable performance goals, except in the case of
the death or disability of the Participant or as otherwise determined by the
Committee in special circumstances.

 

--------------------------------------------------------------------------------


 

13.4        Restrictions.  The Committee shall have the power to impose such
other restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.

 

13.5        Limitations on Grants to Individual Participants.  Subject to
adjustment as provided in Article 14, no Participant may be granted (i) Options
or Stock Appreciation Rights during any 12-month period with respect to more
than [         ] shares of Common Stock or (ii) Restricted Shares, Performance
Units and/or Performance Shares in any 12-month period that are intended to
comply with the performance-based exception under Code Section 162(m) and are
denominated in shares of Common Stock with respect to more than [        ]
shares of Common Stock (the “Limitations”).  In addition to the foregoing, the
maximum dollar value that may be earned by any Participant in any 12-month
period with respect to Performance Units or Performance Shares that are intended
to comply with the performance-based exception under Code Section 162(m) and are
denominated in cash is $[      ].  If an Award is cancelled, the cancelled Award
shall continue to be counted toward the applicable Limitations.

 

ARTICLE 14

 

ADJUSTMENT UPON CHANGES IN CAPITALIZATION

 

In the event of any merger, reorganization, consolidation, recapitalization,
dividend or distribution (whether in cash, shares or other property, other than
a regular cash dividend), stock split, reverse stock split, spin-off or similar
transaction or other change in corporate structure affecting the Shares or the
value thereof, such adjustments and other substitutions shall be made to the
Plan and to awards as the Committee deems equitable or appropriate to prevent
dilution or enlargement of the rights of Participants under the Plan,

 

--------------------------------------------------------------------------------


 

including such adjustments in the aggregate number, class and kind of securities
that may be delivered under the Plan, the Limitations, the maximum number of
Shares that may be issued as incentive stock options and, in the aggregate or to
any one Participant, in the number, class, kind and option or exercise price of
securities subject to outstanding awards granted under the Plan (including, if
the Committee deems appropriate, the substitution of similar options to purchase
the shares of, or other awards denominated in the shares of, another company) as
the Committee may determine to be appropriate provided, however, that the number
of Shares subject to any award shall always be a whole number.

 

ARTICLE 15

 

AMENDMENT AND TERMINATION

 

The Board may suspend, terminate, modify or amend the Plan, provided that any
amendment that would (i) materially increase the aggregate number of shares
which may be issued under the Plan, (ii) materially increase the benefits
accruing to employees under the Plan, or (iii) materially modify the
requirements as to eligibility for participation in the Plan, shall be subject
to the approval of the Corporation’s stockholders, except that any such increase
or modifications that may result from adjustments authorized by Article 14
hereof shall not require stockholder approval.  If the Plan is terminated, the
terms of the Plan shall, notwithstanding such termination, continue to apply to
awards granted prior to such termination.  No suspension, termination,
modification, or amendment of the Plan may, without the consent of the employee
or director to whom an award shall theretofore have been granted, adversely
affect the rights of such employee or director under such award.

 

--------------------------------------------------------------------------------


 

ARTICLE 16

 

WRITTEN AGREEMENT

 

Each award of Options, Stock Appreciation Rights, Restricted Shares, Performance
Shares, Performance Units and Unrestricted Shares shall be evidenced by a
written agreement containing such restrictions, terms and conditions, if any, as
the Committee may require.  In the Event of any conflict between a written
agreement and the Plan, the terms of the Plan shall govern.

 

ARTICLE 17

 

MISCELLANEOUS PROVISIONS

 

17.1        Tax Withholding.  The Corporation shall have the right to require
recipients or their beneficiaries or legal representatives to remit to the
Corporation an amount sufficient to satisfy Federal, state and local withholding
requirements, or to deduct from all payments under the Plan, amounts sufficient
to satisfy all withholding tax requirements. Whenever payments under the Plan
are to be made to a recipient in cash, such payments shall be net of any amounts
sufficient to satisfy all Federal, state and local withholding tax
requirements.  The Corporation may, in its sole discretion, permit a recipient
to satisfy his or her minimum tax withholding obligation either by
(i) surrendering shares owned by the recipient or (ii) having the Corporation
withhold from shares otherwise deliverable to the recipient.  Shares surrendered
or withheld shall be valued at their Market Price as of the date on which income
is required to be recognized for income tax purposes.

 

17.2        Compliance With Section 16(b).  In the case of employees or
directors who are or may be subject to Section 16 of the Act, it is the intent
of the Corporation that the Plan and any award granted hereunder satisfy and be
interpreted in a manner that satisfies the

 

--------------------------------------------------------------------------------


 

applicable requirements of  Rule 16b-3, so that such persons will be entitled to
the benefits of  Rule 16b-3 or other exemptive rules under Section 16 of the Act
and will not be subjected to liability thereunder.  If any provision of the Plan
or any award would otherwise conflict with the intent expressed herein, that
provision, to the extent possible, shall be interpreted and deemed amended so as
to avoid such conflict.  To the extent of any remaining irreconcilable conflict
with such intent, such provision shall be deemed void as applicable to employees
or directors who are or may be subject to Section 16 of the Act.

 

17.3        Successors.  The obligations of the Corporation under the Plan shall
be binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of the Corporation, or upon any
successor corporation or organization succeeding to all or substantially all or
the assets and business of the Corporation.  In the event of any of the
foregoing, the Committee may, at its discretion prior to the consummation of the
transaction and subject to Article 15 hereof, cancel, offer to purchase,
exchange, adjust or modify any outstanding awards, at such time and in such
manner as the Committee deems appropriate and in accordance with applicable law.

 

17.4        General Creditor Status.  Recipients shall have no right, title, or
interest whatsoever in or to any investments which the Corporation may make to
aid it in meeting its obligations under the Plan.  Nothing contained in the
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Corporation and any recipient or beneficiary or legal representative of such
recipient.  To the extent that any person acquires a right to receive payments
from the Corporation under the Plan, such right shall be no greater than the
right of an unsecured general creditor of the Corporation.  All payments to be
made hereunder shall be paid from the general

 

--------------------------------------------------------------------------------


 

funds of the Corporation and no special or separate fund shall be established
and no segregation of assets shall be made to assure payment of such funds
except as expressly set forth in the Plan.

 

17.5        No Right to Employment/Claim to Award.  Nothing in the Plan or in
any written agreement entered into pursuant to the Article 16 hereof, nor the
grant of any awards, shall confer upon any employee or director any right to
continue in the employ or service of the Corporation or a subsidiary or to be
entitled to any remuneration or benefits not set forth in the Plan or such
written agreement or interfere with or limit the right of the Corporation or a
subsidiary to modify the terms of or terminate such employee’s employment or
director’s service at any time.  No employee, director or Participant shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of employees, directors or Participants under the Plan.

 

17.6        Notices.  Notices required or permitted to be made under the Plan
shall be sufficiently made if personally delivered to the recipient or sent by
regular mail addressed (a) to the recipient at the recipient’s address as set
forth in the books and records of the Corporation or its subsidiaries, or (b) to
the Corporation or the Committee as the principal office of the Corporation
clearly marked “Attention: Plan Administration Committee.”

 

17.7        Severability.  In the event that any provision in the Plan shall be
held illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall not be construed and
enforced as if the illegal or invalid provision had not been included.

 

17.8        Compliance with Section 409A of the Code.  This Plan is intended to
comply and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent.  To the extent

 

--------------------------------------------------------------------------------


 

that an Award or the payment, settlement or deferral thereof is subject to
Section 409A of the Code, the Award shall be granted, paid, settled or deferred
in a manner that will comply with Section 409A of the Code, including
regulations or other guidance issued with respect thereto, except as otherwise
determined by the Committee.  Any provision of this Plan that would cause the
grant of an Award or the payment, settlement or deferral thereof to fail to
satisfy Section 409A of the Code shall be amended to comply with Section 409A of
the Code on a timely basis, which may be made on a retroactive basis, in
accordance with regulations and other guidance issued under Section 409A of the
Code.

 

17.9        Governing Law.  To the extent not preempted by Federal law, the Plan
and all agreements hereunder, shall be construed in accordance with and governed
by the laws of the State of New York, without regard to the conflicts of law
provisions thereof.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

 

 

 

 

Page

ARTICLE 1 ESTABLISHMENT AND PURPOSE

2

 

 

 

 

 

1.1

Establishment and Effective Date

2

 

 

 

 

 

1.2

Purpose

2

 

 

 

 

ARTICLE 2 AWARDS

3

 

 

 

 

 

2.1

Form of Awards

3

 

 

 

 

 

2.2

Maximum Shares Available

3

 

 

 

 

ARTICLE 3 ADMINISTRATION

4

 

 

 

 

 

3.1

Committee

4

 

 

 

 

 

3.2

Powers of the Committee

4

 

 

 

 

 

3.3

Delegation

5

 

 

 

 

 

3.4

Interpretations

5

 

 

 

 

 

3.5

Liability; Indemnification

5

 

 

 

 

ARTICLE 4 ELIGIBILITY

6

 

 

 

 

ARTICLE 5 STOCK OPTIONS

7

 

 

 

 

 

5.1

Grant of Options

7

 

 

 

 

 

5.2

Designation as Non-qualified Stock Option or Incentive Stock Option

7

 

 

 

 

 

5.3

Option price

7

 

 

 

 

 

5.4

Limitation on Amount of Incentive Stock Options

8

 

 

 

 

 

5.5

Limitation on Time of Grant

8

 

 

 

 

 

5.6

Exercise and Payment

8

 

 

 

 

 

5.7

Term

9

 

 

 

 

 

5.8

Rights as a Stockholder

9

 

 

 

 

 

5.9

General Restrictions

9

 

 

 

 

 

5.10

Cancellation of Stock Appreciation Rights

10

 

--------------------------------------------------------------------------------


 

ARTICLE 6 STOCK APPRECIATION RIGHTS

10

 

 

 

 

 

6.1

Grants of Stock Appreciation Rights

10

 

 

 

 

 

6.2

Limitations on Exercise

11

 

 

 

 

 

6.3

Surrender or Exchange of Tandem Stock Appreciation Rights

11

 

 

 

 

 

6.4

Exercise of Nontandem Stock Appreciation Rights

11

 

 

 

 

 

6.5

Settlement of Stock Appreciation Rights

12

 

 

 

 

 

6.6

Cash Settlement

12

 

 

 

 

ARTICLE 7 NONTRANSFERABILITY OF OPTIONS AND STOCK APPRECIATION RIGHTS

12

 

 

 

 

ARTICLE 8 EFFECT OF TERMINATION OF EMPLOYMENT OR BOARD SERVICE, DISABILITY,
DEATH OR CHANGE IN CONTROL

13

 

 

 

 

 

8.1

General Rule

13

 

 

 

 

 

8.2

Disability

14

 

 

 

 

 

8.3

Death

15

 

 

 

 

 

8.4

Change in Control

16

 

 

 

 

ARTICLE 9 RESTRICTED SHARES

17

 

 

 

 

 

9.1

Grant of Restricted Shares

17

 

 

 

 

 

9.2

Restrictions

17

 

 

 

 

 

9.3

Restricted Stock Certificates

17

 

 

 

 

 

9.4

Rights of Holders of Restricted Shares

18

 

 

 

 

 

9.5

Forfeiture

18

 

 

 

 

 

9.6

Delivery of Restricted Shares

19

 

 

 

 

ARTICLE 10 PERFORMANCE SHARES

19

 

 

 

 

 

10.1

Award of Performance Shares

19

 

 

 

 

 

10.2

Performance Period

19

 

 

 

 

 

10.3

Right to Payments of Performance Shares

19

 

--------------------------------------------------------------------------------


 

 

10.4

Payment for Performance Shares

20

 

 

 

 

 

10.5

Voting and Dividend Rights

21

 

 

 

 

 

10.6

Transferability

21

 

 

 

 

ARTICLE 11 PERFORMANCE UNITS

21

 

 

 

 

 

11.1

Award of Performance Units

21

 

 

 

 

 

11.2

Right to Payment of Performance Units

22

 

 

 

 

 

11.3

Payment for Performance Units

22

 

 

 

 

 

11.4

Transferability

23

 

 

 

 

ARTICLE 12 UNRESTRICTED SHARES

23

 

 

 

 

 

12.1

Award of Unrestricted Shares

23

 

 

 

 

 

12.2

Delivery of Unrestricted Shares

23

 

 

 

 

ARTICLE 13 CODE SECTION 162(m) PROVISIONS

24

 

 

 

 

 

13.1

Covered Employees

24

 

 

 

 

 

13.2

Performance Criteria

24

 

 

 

 

 

13.3

Adjustments

25

 

 

 

 

 

13.4

Restrictions

26

 

 

 

 

 

13.5

Limitations on Grants to Individual Participants

26

 

 

 

 

ARTICLE 14 ADJUSTMENT UPON CHANGES IN CAPITALIZATION

26

 

 

 

 

ARTICLE 15 AMENDMENT AND TERMINATION

27

 

 

 

 

ARTICLE 16 WRITTEN AGREEMENT

28

 

 

 

 

ARTICLE 17 MISCELLANEOUS PROVISIONS

28

 

 

 

 

 

17.1

Tax Withholding

28

 

 

 

 

 

17.2

Compliance With Section 16(b)

28

 

 

 

 

 

17.3

Successors

29

 

 

 

 

 

17.4

General Creditor Status

29

 

--------------------------------------------------------------------------------


 

 

17.5

No Right to Employment

30

 

 

 

 

 

17.6

Notices

30

 

 

 

 

 

17.7

Severability

30

 

 

 

 

 

17.8

Governing Law

31

 

--------------------------------------------------------------------------------